IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT

RICHARD A. SPRAGUE, ESQUIRE AND : No. 18 EAP 2017
LYNNE M. ABRAHAM, ESQUIRE,      :
                                :
              Appellants        :
                                :
           v.                   :
                                :
R. SETH WILLIAMS,               :
                                :
              Appellee          :
                                :
                                :
                                :
                                :
                                :
                                :
                              ORDER


PER CURIAM


      AND NOW, this 15th day of June, 2017, the Application for Leave to File a Brief

in Reply is granted.   Notice of Appeal is transferred to the Superior Court.    See

Commonwealth v. Spano, 701 A.2d 566 (Pa. 1997); Pa.R.A.P. 751(a).